Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-CV-25046-Scola



   FEDERAL TRADE COMMISSION,

          Plaintiff,

          v.

   ON POINT GLOBAL LLC, et al.,

          Defendants.


   PLAINTIFF FTC’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY PORTIONS
               OF PRELIMINARY INJUNCTION PENDING APPEAL

          Based on a rehash of arguments this Court already rejected, Movants1 seek to stay the
   Court’s recently ordered asset freeze. Most egregiously, they urge this Court to defy
   longstanding Eleventh Circuit binding precedent on the slim hope that either the Eleventh Circuit
   or the Supreme Court will overturn that precedent on appeal. In fact, the Eleventh Circuit
   reaffirmed the precedent Movants seek to overturn just last month. Because Movants’ motion
   fails to meet the standard for staying a preliminary injunction, it should be denied.
          I.      Background and Legal Standard
          The FTC filed its Complaint and ex parte motion for a temporary restraining order in
   December 2019. Complaint (ECF No. 1); TRO Mot. (ECF No. 4). The overwhelming evidence
   demonstrated the Defendants violated the FTC Act by using deceptive websites to trick
   consumers into believing the Defendants offered government services. Id. Instead, Defendants
   delivered only a PDF of general, publicly available information about those services. Id. This
   Court held a two-day preliminary injunction hearing in January 2020; at the conclusion of the
   hearing, the Court entered a preliminary injunction that included a freeze of Defendants’ assets.
   Preliminary Injunction (ECF No. 126).

   1
    Individual Defendants Burton Katz, Brent Levison, Elisha Rothman, and Christopher Sherman
   are the moving parties (“Movants”).
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 2 of 11



          Movants now seek to stay the asset freeze portions of the preliminary injunction pending
   appeal. Mot. (ECF No. 150). Movants bear the “heavy burden” of proving the “exceptional
   response” of a stay pending appeal is warranted. Larios v. Cox, 305 F. Supp. 2d 1335, 1336
   (N.D. Ga. 2004) (quoting United States v. Hamilton, 963 F.2d 322, 323 (11th Cir. 1992);
   Winston-Salem/Forsyth County Bd. of Educ. v. Scott, 404 U.S. 1221, 1231 (1971) (Burger, C.J.,
   in chambers)). Specifically, Movants must prove: (1) they have made a strong showing that
   they are likely to succeed on the merits; (2) they will be irreparably injured absent a stay; (3) a
   stay would not substantially injure the other parties interested in the proceeding; and (4) the
   public interest favors the stay. Nken v. Holder, 556 U.S. 418, 434 (2009); Democratic Executive
   Committee of Florida v. Lee, 915 F.3d 1312, 1317 (11th Cir. 2019); FTC v. IAB Marketing
   Assocs., LP, 972 F. Supp. 2d 1307, 1311 (S.D. Fla. 2013) (IAB I). These factors have
   “substantial overlap” with the factors the Court analyzed in granting the preliminary injunction,
   Nken, 556 U.S. at 435; Lee, 915 F.3d at 1317. Therefore, Movants’ motion is essentially a
   request “that the Court reconsider its decision regarding some of those factors.” CBS
   Broadcasting Inc. v. EchoStar Communications Corp., Case No. 99-cv-6382, 2000 WL
   36741130, at *1 (S.D. Fla. Oct. 27, 2000). As discussed below, the Movants provide no reason
   for the Court to disturb its previous ruling granting a preliminary injunction with asset freeze.
          II.     Movants Have Not Made a Strong Showing They Are Likely to Succeed on
                  the Merits
          Movants cannot, and do not, make a strong showing they are likely to succeed on the
   merits, based on the same arguments and evidence the Court just found demonstrates the exact
   opposite. In order to prevail on the merits on appeal, Movants would have to show that this
   Court abused its discretion in granting a preliminary injunction with an asset freeze. FTC v. IAB
   Marketing Assocs., 746 F.3d 1228, 1232 (11th Cir. 2014) (citing CFTC v. Wilshire Inv. Mgmt.
   Corp., 531 F.3d 1339, 1343 (11th Cir. 2008); CFTC v. Levy, 541 F.3d 1102, 1110 (11th Cir.
   2008). In attempting to meet this high standard, Movants: (1) make a statutory argument that
   Eleventh Circuit precedent directly contradicts; and (2) rehash factual arguments this Court
   already rejected.
                  a. Movants’ Statutory Argument Regarding Monetary Relief Is Foreclosed
                     By Binding Eleventh Circuit Precedent
          Movants’ argument that the FTC Act does not authorize monetary relief or an asset freeze
   is squarely contrary to binding precedent. FTC v. Gem Merchandising Corp., 87 F.3d 466, 470

                                                     2
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 3 of 11



   (11th Cir. 1996); FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984). The
   Eleventh Circuit has reaffirmed this precedent many times over the past three decades, including
   just last month. Id.; see also FTC v. Simple Health Plans, LLC, -- Fed. App’x --, 2020 WL
   570811, at *2 (11th Cir. 2020); FTC v. Washington Data Resources, Inc., 704 F.3d 1323, 1326
   (11th Cir. 2013); FTC v. Lalonde, 545 Fed. App’x 825, 832 (11th Cir. 2013); FTC v. USA
   Financial, LLC, 415 Fed. App’x 970, 975 (11th Cir. 2011). Facing this dispositive precedent,
   Movants urge this Court to ignore it because they intend to challenge it on appeal, and because
   other defendants have challenged it in other circuits and at the Supreme Court. Mot. at 10. As
   recently as last month, the Eleventh Circuit rejected these very arguments, demonstrating the
   certainty that Movants will lose on appeal. Simple Health Plans, 2020 WL 570811, at *2.
   Further, despite Movants’ protestations, Mot. at 10, the circuit court is fully capable of deciding
   legal issues while the preliminary injunction remains in effect.
          Finally, the Movants argue this Court should pull out a crystal ball and assume not only
   the Eleventh Circuit, but also the Supreme Court, will overturn decades of precedent from
   multiple circuits, and should on that basis defy the Eleventh Circuit’s existing precedent. Mot. at
   10-11. At best, Movants’ position is purely speculative. Moreover, it ignores longstanding
   Supreme Court precedent holding that a statutory grant of power to award injunctive relief
   includes the power to grant the full panoply of equitable remedies, including monetary remedies.
   Porter v. Warner Holding Co., 328 U.S. 395, 399, 402 (1946). This precedent underpins
   decades of circuit court decisions approving monetary relief and asset freezes in FTC actions.
   Most of those decisions postdate the 2002 and 1996 Supreme Court decisions Movants claim
   “changed the inquiry” in FTC cases.2 See Simple Health Plans, 2020 WL 570811, at *2 (2020);
   Washington Data Resources, 704 F.3d at 1326 (2013); Lalonde, 545 Fed. App’x at 832 (2013);
   USA Financial, 415 Fed. App’x at 975 (2011); Gem Merchandising, 87 F.3d at 470 (1996).


   2
     Movants further cite a 2017 Supreme Court case that, contrary to their claim, did not hold that
   disgorgement is not an equitable remedy, but merely imposed a statute of limitations on the
   SEC’s disgorgement remedies. Kokesh v. SEC, 137 S. Ct. 1635, 1645 (2017). Notably, the
   Court expressly stated that its ruling in that case should not be interpreted as a comment on the
   SEC’s ability to seek disgorgement remedies under its statute. Id. at 1645 n.3. Movants also cite
   an entirely inapposite case regarding a federal statute that specifically excluded equitable
   remedies – unlike the FTC Act, in which Congress specifically created equitable remedies.
   Compare Sandoz Inc. v. Amgen Inc., 137 S. Ct. 1664, 1674-75 (2017) with Gem Merch., 87 F.3d
   at 468-69.

                                                    3
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 4 of 11



   Fundamentally, Movants’ position rests on the idea that any defendant could stop all
   enforcement of existing law simply by challenging that law in the appellate courts. Movants do
   not and cannot provide any support for this position, as none exists.3
                  b. Movants Misrepresent the Record and the Scope of the Court’s Order
          Movants make a number of false or legally irrelevant assertions about the asset freeze the
   Court ordered, including: (1) the Court froze assets not traceable to the underlying fraud; and (2)
   the Court froze assets beyond the amount needed for recovery. Mot. at 11-15. Movants elide the
   actual standard for, and purpose of, an asset freeze: because its purpose is “to make permanent
   relief possible,” it requires only a “reasonable approximation of defendants’ ill-gotten gains.”
   Gem Merch., 87 F.3d at 469; SEC v. ETS Payphones, Inc., 408 F.3d 727, 735 (11th Cir. 2005);
   FTC v. IAB Marketing Assocs. LP, 746 F.3d 1228, 1234 (11th Cir. 2014) (IAB II). Employing
   that standard, Movants’ motion should be denied for the following reasons.
          First, as this Court has previously held, a defendant’s assets need not be derived from or
   traceable to the alleged fraud to be frozen. IAB I, 972 F. Supp. 2d at 1315; see also ETS
   Payphones, 408 F.3d at 736 (approving freeze of “all of [defendant’s] assets”); FTC v. Bronson
   Partners, LLC, 654 F.3d 359, 374 (2d Cir. 2011) (it is now “uncontroversial” that tracing is not
   required in public agency cases seeking equitable monetary relief). As this Court explained, if
   assets not derived from the fraud were exempt from a freeze, a defendant could immunize
   himself from a freeze simply by spending the traceable assets and husbanding the rest. Thus,
   “[t]he better rule is that the amount of assets that should be frozen before liability is conclusively
   established ‘is determined not by whether the funds themselves are traceable to the fraudulent
   activity underlying the lawsuit, but by showing a reasonable approximation of the amount, with
   interest, [that] the defendant was unjustly enriched.’” IAB I, 972 F. Supp. 2d at 1315 (quoting
   SEC v. Lauer, 445 F. Supp. 2d 1362, 1369-70 (S.D. Fla. 2006) (discussing rule and collecting




   3
     Movants misrepresent the sole authority they cite for their view that a circuit split supports a
   stay. In California v. Am. Stores Co., the Supreme Court granted a stay pending appeal not
   simply because a circuit split existed, but because the party seeking the stay was likely to prevail.
   492 U.S. 1301, 1306-07 (1989). It is an unexceptional proposition that the Supreme Court may
   stay a case where it concludes the proponent is likely to prevail. In no way does that proposition
   support Movants’ contention that a district court should ignore its circuit’s binding precedent
   because another circuit has held to the contrary.
                                                     4
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 5 of 11



   cases)). Because assets need not be traceable to the alleged fraud to be frozen,4 Movants’
   arguments that some of their revenues were “unrelated” to their deceptive practices are
   inapposite. See Mot. at 11-12.
          Second, Movants are simply incorrect that the FTC sought, or the Court froze, assets
   beyond the amount of likely liability.5 Mot. at 13. In fact, as the evidence at the preliminary
   injunction hearing demonstrated, Defendants’ likely liability for their deceptive activities – both
   the sale of guides and information gathering through “freemium” guide websites – exceeds $80
   million. See Preliminary Injunction (ECF No. 126) at 1-2 (describing violative websites), 4-6
   (enjoining further violations); Receiver’s Report (ECF No. 108) at 20-23 (calculating net
   revenues from paid-guide and freemium websites). Contrary to Movants’ assertions, this figure
   includes only revenues from their websites that deceptively sold or distributed online guides.
   Indeed, the Receiver separately analyzed the revenues and assets Defendants obtained through
   their challenged activities (guide sales and sale of leads from “freemium” sites) and activities the
   FTC did not challenge in its initial Complaint (sale of services, sale of advertising through
   Avenue I, and purchase of domains). Receiver’s Report (ECF No. 108) at 20-27. Focusing only
   on the challenged paid-guide and freemium sites, the Receiver’s report showed that, just since
   January 2018, the corporate Defendants’ net revenues from paid guides totaled $63.2 million, id.
   at 20-21, Att. E, and just in 2019, revenues from the “freemium” sites totaled $17,297,754.90, id.
   at 22-23, Att. G. Even net revenues from the enjoined activities in just these truncated time


   4
    Movants apparently recognize that the law does not support a tracing argument, despite arguing
   vigorously that only assets attributable to the fraud should be frozen. Compare Mot. at 11-12
   with Mot. at 15. It seems they seek only to preserve for appeal their right to ask the Eleventh
   Circuit to impose a tracing requirement. Mot. at 15 n.6. In doing so, they cite an unpublished
   Middle District of Florida decision, FTC v. Washington Data Resources, whose reasoning this
   Court has already thoroughly rejected. IAB I, 972 F. Supp. 2d at 1315-16. Moreover, the district
   court’s Washington Data Resources decision rests on an unpublished Eleventh Circuit decision,
   FTC v. Bishop, whose reasoning the Eleventh Circuit likewise later rejected. IAB II, 746 F.3d at
   1234.
   5
     Movants apparently misinterpret the FTC’s argument that each individual’s asset freeze should
   not be limited by the amount he or she received from the fraudulent business, as their ultimate
   liability will not be limited to assets traceable to the fraud. See Mot. at 13; FTC’s Opp. to
   Dragon Global Defs.’ Mot. to Dissolve TRO (ECF No. 38) at 11. As discussed above, it is
   “uncontroversial” that defendants’ liability is not limited to assets traceable to the fraud, making
   a freeze of all of Movants’ assets, however derived, appropriate. Bronson Partners, 654 F.3d at
   374.
                                                    5
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 6 of 11



   periods thus totaled $80,472,421.53. Corroborating this calculation, Defendants’ own bank
   account showed they received a net of $71,700,906.10 from credit-card payment processors (i.e.,
   payments for guides) and $13,541,319.31 from lead buyers (i.e., for information obtained on
   freemium sites), for a total of $85,242,225.41, between April 2016 and August 2019 – amounts
   consistent with the Receiver’s findings in an overlapping time period. PX4 (ECF No .4-16) ¶¶4,
   9-10.
           Movants’ liability plainly exceeds the amounts frozen. As the Receiver reported, as of
   the preliminary injunction hearing, the receivership estate – which includes all corporate
   Defendants – had less than $3 million in cash on hand, with an expectation of marshalling an
   additional $1.5 million from payment processors.6 Receiver’s Report (ECF No. 108) at 33. That
   amount will be diminished once the Receiver’s fees are paid. Id. at 34. Further, the individual
   Defendants, including the four Movants, reported holding cash and money in frozen bank
   accounts of $2,535,658.74.7 All told, frozen cash and bank accounts thus total less than $10
   million. Even if the Court agreed with Defendants’ proposed total liability of $26 million, see
   Mot. at 15, which, as described below, is far too low, an asset freeze covering all of Defendants’
   frozen assets would still be appropriate. See IAB I, 972 F. Supp. 2d at 1315 (asset freeze amount
   should be measured by amount of ill-gotten gains).
           Finally, Movants argue that the FTC has not proved that its websites were deceptive
   before February 2019, and that only revenues past that date should be included in asset freeze
   calculations. Mot. at 14-15. This misstates the record. In fact, the FTC provided evidence


   6
     The Receiver further reported non-liquid assets, including a collection of cars and artwork,
   office furniture and equipment, domain names, and intellectual property. Receiver’s Report
   (ECF No. 108) at 33-34. The values of such assets are inherently uncertain until the assets are
   sold and converted into cash, particularly for the intangible assets, such as domain names and
   intellectual property.
   7
     All Defendants submitted their financial statements with requests that the statements be kept
   confidential. The FTC therefore has not filed Defendants’ statements with this opposition or
   itemized frozen funds by Defendant. Should the Court wish to review Defendants’ financial
   statements, the FTC will submit them in any fashion the Court orders (e.g., under seal, in camera,
   or on the public docket).
           Further, the FTC notes that Defendants’ individual financial statements listed total
   holdings of publicly traded stock at approximately $11 million as of December 2019 and January
   2020, plus additional non-cash assets, including cars, real estate, and ownership stakes in private
   companies. As noted above, the values of such assets – or any assets other than frozen bank
   accounts and cash – fluctuate and are inherently unpredictable until they are sold.
                                                   6
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 7 of 11



   dating as far back as 2011 that the Defendants’ websites were intentionally designed to trick
   consumers into believing that their sites offered government services. See PX1 Att. BG (ECF
   No. 4-15) (“I eliminated the questions about child support. Why? I believe if someone is filling
   out this info under the auspices or belief of getting his or her license, the child support could
   cause them to abandon the registration process. Who wants to admit to being in trouble when all
   they want is a license?”). The FTC provided evidence dating back to 2014 demonstrating that
   merchant processors terminated Defendants’ accounts for high chargebacks, and evidence dating
   back to 2016 that their accounts constantly exceeded chargeback thresholds. See PX5 Atts. A-C
   (ECF No. 4-17); PX11 (ECF No. 4-20). The FTC provided evidence dating back to 2013 of
   complaints related to Defendants’ deceptive websites. PX1 ¶217 (ECF No. 4-7); PX5 Att. E
   (ECF No. 4-17). The Court relied on these records, along with recent copies of Defendants’
   websites, in finding that the FTC is likely to prevail in showing that Defendants violated the FTC
   Act. Preliminary Injunction (ECF No. 126) at 2. Movants simply ignore the record and the
   Court’s findings in an effort to claw back their ill-gotten gains from the asset freeze the Court
   already ordered.
          III.    Movants Cannot Establish the Final Three Factors for a Stay
          Having failed to make a strong showing, or even a weak one, of likely success on the
   merits of an appeal, Movants also seek to relitigate the Court’s findings regarding irreparable
   harms and the balance of the equities. See Preliminary Injunction (ECF No. 126) at 2-3. The
   Court has already held that consumers will be irreparably harmed absent an injunction and asset
   freeze, and that the balance of the equities favors the public, not Defendants. Id. Movants
   address these findings with a series of misdirections and misrepresentations.
          First, Movants argue the asset freeze – the only portion of the Preliminary Injunction they
   challenged, see Mot. at 1 – will harm them by destroying their business. This is nonsense. Their
   business is in the hands of a Court-appointed Receiver, whose authority Movants do not
   challenge. Mot. at 2. The Receiver has full authority to conduct any business activity she
   believes can be made lawful, and is attempting to do so, as made clear in her report. See
   Preliminary Injunction (ECF No. 126) at 11-18 (authority and duties of receiver); Receiver’s
   Report (ECF No. 108) at 6, 23-24 (Receiver’s proposal to modify websites to make them non-
   deceptive and thus operable). Movants’ complaints of layoffs and interruptions at their business,



                                                     7
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 8 of 11



   Mot. at 16-17, are thus in no way attributable to the asset freeze, but to the Court’s prohibition on
   deceptive activity and the independent business judgment of the Court’s Receiver.
             Second, the Movants’ complaints that the asset freeze prevents them from “obtaining”
   money are mystifying, as the freeze does no such thing. In fact, as Movants admit, the
   preliminary injunction expressly excludes assets obtained after entry of the TRO that are
   unrelated to the allegations in the FTC’s Complaint. Mot. at 18; Preliminary Injunction at 6.
   Defendants are thus free to seek new employment and pay their expenses from their earnings.
   See IAB I, 972 F. Supp. 2d at 1314 (denying release of asset freeze because “nothing in the
   Preliminary Injunction prevents [defendants] from working to support themselves.”). Further,
   Defendants’ complaints that the asset freeze prevents them from spending assets they acquired
   before the TRO are irrelevant, as such a restraint is precisely the point of an asset freeze. Indeed,
   as this Court previously held, “it is axiomatic that an asset freeze, set forth in the interest of
   preserving illegal proceeds from dissipating before there has been a final disposition on the
   merits, may have unpleasant consequences for the defendant, including foreclosures on real
   estate, injury to legitimate business enterprises and other personal hardship.” Id. at 315 (quoting
   SEC v. Schiffer, Case No. 97-CV-5853, 1999 U.S. Dist. LEXIS 9723, at *3 (S.D.N.Y. June 30,
   1999)).
             Third, Movants’ assertion that no other parties will be harmed if they are allowed to
   dissipate their frozen funds is simply not true. The purpose of an asset freeze is to preserve
   assets to redress the consumers Defendants harmed. FTC v. World Patent Marketing, Inc., Case
   No. 17-cv-20848, 2017 WL 3508639, at *16 (S.D. Fla. Aug. 16, 2017) (citing IAB II, 746 F.3d at
   1234; Gem Merch., 87 F.3d at 469; U.S. Oil & Gas, 748 F.2d at 1433-34). By definition,
   allowing Defendants to spend frozen assets “constitutes a dissipation of assets, as [it] would
   deplete the assets available for consumer redress.” Id. at *17. This would perpetuate the very
   harm to consumers that the Court sought to address by granting the asset freeze. Further,
   “staying” the asset freeze is no different in practice than fully reversing it, because if the freeze
   were stayed, Movants could simply move their ill-gotten gains beyond the Court’s and the FTC’s
   reach. Consumers would thus be irreparably harmed, as the money would be unrecoverable once
   the Eleventh Circuit rejected Movants’ appeal and the asset freeze was reinstated.
             Finally, as the Court already held, the balance of the equities favors the consumers
   Defendants harmed, not the Movants. Preliminary Injunction at 3. Inexplicably, Movants argue

                                                      8
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 9 of 11



   that it is in the public interest to allow them to spend their ill-gotten gains even after this Court
   held that the FTC is likely to prevail in holding them liable for tens of millions in consumer
   harm. Mot. at 19-20. In fact, as this Court previously ruled, “Equity favors the injured
   consumers over the Defendants who did the injuring and are now suffering the consequences of
   their conduct.” IAB I, 972 F. Supp. 2d at 1315.
           IV.     Conclusion
           Movants cannot show any of the four factors required for a stay of the preliminary
   injunction pending appeal, let alone all four. Accordingly, the FTC respectfully requests that the
   Court deny the Movants’ motion and maintain the asset freeze for the duration of this litigation.


   Dated: March 12, 2020                           Respectfully submitted,

                                                   /s/ Sarah Waldrop
                                                   Sarah Waldrop, Special Bar No. A5502583
                                                   (202) 326-3444; swaldrop@ftc.gov
                                                   Sana Chaudhry, Special Bar No. A5502350
                                                   (202) 326-2679; schaudhry@ftc.gov
                                                   Federal Trade Commission
                                                   600 Pennsylvania Ave NW, CC 9528
                                                   Washington, DC 20580
                                                   Facsimile: (202) 326-3197


                                                   Attorneys for Plaintiff
                                                   FEDERAL TRADE COMMISSION




                                                      9
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 10 of 11



                                   CERTIFICATE OF SERVICE

   I hereby certify that, on March 12, 2020, a true and correct copy of the foregoing was served on
   all counsel of record via CM/ECF.

   Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, Christopher
   Sherman, On Point Global LLC, On Point Employment LLC, On Point Guides LLC, DG
   DMV LLC, On Point Domains LLC, Final Draft Media LLC, Cambridge Media Series
   LLC, Issue Based Media LLC, Bella Vista Media Ltd., Carganet S.A., Direct Market LLC,
   Bluebird Media LLC, Borat Media LLC, Bring Back the Magic Media LLC, Chametz
   Media LLC, Chelsea Media LLC, Coinstar Media LLC, Domain Development Studios
   LLC, Domain Dividends Media LLC, Eagle Media LLC, Falcon Media LLC, GNR Media
   LLC, Island Media LLC, Leatherback Media Group LLC, Macau Media LLC, CEG
   Media LLC, MBL Media Ltd. Inc., Orange and Blue Media LLC, Orange Grove Media
   LLC, Panther Media LLC, Pirate Media LLC, Pivot Media Group LLC, PJ Groove Media
   LLC, Sandman Media Group LLC, Shadow Media LLC, Skylar Media LLC, Slayer
   Billing LLC, Spartacus Media LLC, Very Busy Media LLC, Wasabi Media LLC,
   Yamazaki Media LLC, Bronco Family Holdings LP, BAL Family LP, Cardozo Holdings
   LLC, 714 Media Ltd., Mac Media Ltd., License America Management LLC, License
   America Holdings LLC, and Blackbird Media LLC:

   Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
   Jonathan B. New (jnew@bakerlaw.com)
   Jimmy Fokas (jfokas@bakerlaw.com)
   Patrick T. Campbell (pcampbell@bakerlaw.com)
   Jeffrey D. Martino (jmartino@bakerlaw.com)
   Lauren P. Lyster (llyster@bakerlaw.com)
   Denis Durkin (ddurkin@bakerlaw.com)
   Baker Hostetler
   45 Rockefeller Plaza
   New York, NY 10111


   Counsel for Defendants Arlene Mahon and Waltham Technologies LLC:

   Justin B. Kaplan (jkaplan@difalcofernandez.com)
   DiFalco, Fernandez & Kaplan
   777 Brickell Ave, Suite 630
   Miami, FL 33131

   Xavier A. Franco (xfranco@mcper.com)
   McArdle, Perez & Franco, PL
   255 Alhambra Circle, Suite 925
   Coral Gables, FL 33134




                                                  10
Case 1:19-cv-25046-RNS Document 167 Entered on FLSD Docket 03/12/2020 Page 11 of 11




   Counsel for Defendants Robert Zangrillo, Dragon Global LLC, Dragon Global
   Management LLC, Dragon Global Holdings LLC, and On Point Capital
   Partners LLC:

   Matthew Schwartz (mlschwartz@bsfllp.com)
   John Zach (jzach@bsfllp.com)
   Sara Winik (swinik@bsfllp.com)
   Marshall Dore Louis (mlouis@bsfllp.com)
   Boies Schiller Flexner LLP
   55 Hudson Yards, 20th Floor
   New York, NY 10001


   Counsel for Defendant Elisha Rothman:

   Solomon B. Genet (sgenet@melandrussin.com)
   Joshua W. Dobin (jdobin@melandrussin.com)
   Meland Russin & Budwick, P.A.
   3200 Southeast Financial Center
   200 South Biscayne Boulevard
   Miami, Florida 33131


   Counsel for Receiver Melanie E. Damian:

   Kenneth D. Murena (kmurena@dvllp.com)
   Damian & Valori, LLP
   1000 Brickell Avenue, Suite 1020
   Miami, FL 33131



                                                   /s/ Sarah Waldrop
                                                           Sarah Waldrop




                                              11
